Citation Nr: 0825578	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-12 607	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for a sinus disorder.  

2.	Service connection for a vision disorder.  

3.	Service connection for chloracne, to include as due to 
Agent Orange exposure.  

4.	Service connection for blisters, to include as due to 
Agent Orange exposure.  

5.	Service connection for erectile dysfunction as secondary 
to service-connected diabetes mellitus type 2.  

6.	Service connection for urinary frequency as secondary to 
service-connected diabetes mellitus type 2.  

7.	Service connection for sleep apnea as secondary to service 
connected-diabetes mellitus type 2.  

8.	Service connection for obesity, claimed as weight gain as 
secondary to service-connected diabetes mellitus type 2.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2004, April 2006, and September 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.      

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in may 2008.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issues of service connection for urinary dysfunction, 
sleep apnea, and obesity, as secondary to service-connected 
diabetes, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board also notes that the record contains two outstanding 
service connection claims for which ratings decisions have 
not been issued.  In January 2008, the veteran claimed 
service connection for hypothyroidism.  In his May 2008 Board 
hearing, the veteran claimed service connection for 
tachycardia.  The Board refers these issues to the RO for 
appropriate development.  

Finally, the Board notes that the veteran provided testimony 
at his May 2008 hearing on the issue of entitlement to 
service connection for hypertensive vascular disease.  
However, service connection was established for hypertension 
by a September 2006 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.	All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.	The veteran's sinus disorder was first diagnosed many 
years after his separation from active duty, and no competent 
medical evidence is of record which relates that disability 
to such service.  

3.	The veteran's eye disorders were first diagnosed many 
years after his separation from active duty, and no competent 
medical evidence is of record which relates these 
disabilities to such service.  

4.	The veteran had active service in the Republic of Vietnam, 
and was presumptively exposed to herbicides therein.

5.	The veteran's current skin disorders did not manifest 
within one year of his presumptive exposure to herbicides in 
Vietnam.  

6.	The medical evidence indicates that the veteran's erectile 
dysfunction relates to his service-connected diabetes 
mellitus type 2.  


CONCLUSIONS OF LAW

1.	Service connection is not warranted for a sinus disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.	Service connection is not warranted for a vision or eye 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.	Service connection is not warranted for chloracne as due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

4.	Service connection is not warranted for blisters as due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

5.	The veteran's erectile dysfunction is related to his 
service-connected diabetes mellitus type 2; service 
connection is warranted for the veteran's erectile 
dysfunction.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In the instant case, the RO 
adjudicated the veteran's claims in three separate rating 
decisions.  The veteran was provided with pre-adjudication 
notice by letters dated in April 2004, January 2006, and 
August 2006.  He was also sent additional notification 
regarding his claims by a letter dated in June 2007.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the June 2007 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate the claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, with respect to the issues adjudicated by this 
decision, the Board finds that the duty to assist the veteran 
has been satisfied in this case.  All available medical 
records pertinent to the claims decided here are in the 
claims folder.  Nothing indicates that the veteran has 
indicated the existence of any other relevant evidence that 
has not been obtained or requested.  Further, he has had the 
opportunity to present evidence and argument in support of 
this claim, to include at his May 2008 hearing.  He also 
underwent medical examination for his claims in an October 
2005 medical evaluation by QTC Medical Services.  For the 
reasons detailed below, the Board finds that no further 
medical examination is required here.  Consequently, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu, supra.

The veteran has essentially contended that he developed 
multiple disabilities due to his service, to include direct 
service connection for sinus and eye disorders, presumptive 
service connection for skin disorders based on herbicide 
exposure while he was on active duty in the Republic of 
Vietnam, and secondary service connection based on a 
relationship between his erectile dysfunction and his 
service-connected diabetes.  

The Board will address each of his assertions separately 
below.

	Service Connection for Sinus and Eye Disorders 

Medical evidence of record shows that the veteran has current 
eye, vision, and sinus disorders.  In a September 2006 VA 
optometry examination, the veteran was noted as having 
cataracts, dry eye syndrome, hyperopia, astigmatism, and 
presbyopia.  In private medical records, and in a VA 
treatment record dated as recent as November 2007, the 
veteran is diagnosed with sinusitis.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The Board finds, however, that the veteran's claims of 
service connection for sinus and vision/eye disorders must be 
denied as the preponderance of the evidence is unfavorable.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).      

The veteran maintains that he incurred sinus and eye 
disorders as a result of his service in Vietnam.  Initially, 
the Board notes that despite the veteran's contentions, there 
is nothing in his service medical records which supports a 
finding that he sustained either a sinus or an eye injury or 
disorder while on active duty, or otherwise received 
treatment for such disorders.  Moreover, his September 1969 
release from active duty examination reflects that his sinus 
and eyes were clinically evaluated as normal.  

The Board further notes that the first competent medical 
evidence of sinus or eye disorders in the post-service 
medical records appears to be in the mid 2000s, more than 30 
years after the veteran's separation from service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The Board notes that service medical records do note that the 
veteran had mild farsightedness during service.  His 
separation medical examination noted uncorrected 20/40 vision 
in each eye.  But the Board notes that service connection 
cannot be awarded for this.  Vision loss - a refractive error 
of the eye - is one of the specific conditions that VA does 
not grant service connection for, as it is not considered a 
disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Such a condition is part of a life-long defect, and is 
normally a static condition which is incapable of improvement 
or deterioration.  See VAOGCPREC 67-90 (1990).  

Finally, the Board observes that no competent medical 
evidence is of record which relates the current sinus and eye 
disorders to the veteran's active service.  See Pond, supra.  

Thus, in summary, there is no competent medical evidence of 
record of any sinus or eye disorders until decades after 
service, and no competent medical evidence which relates the 
current disabilities to confirmed events of active service.  
Moreover, under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative as there is no relevant complaint, clinical 
finding, or laboratory finding for a clinician to link the 
claimed disabilities to the veteran's military service.  
Consequently, the Board finds that no further development is 
warranted, and that the claim must be denied as the 
preponderance of the evidence is unfavorable.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for sinus and eye/vision 
disorders.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application here.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
these claims must be denied.

	Skin Disorders 

Evidence of record indicates that the veteran has current 
skin disorders.  A November 2007 VA treatment record 
diagnosed the veteran with dermatitis and tinea pedis; a 
March 2005 VA treatment record noted chronic recurrent 
mycotic foot and hand dermatitis; and private treatment 
records dated in January 2002 reflect diagnoses of solar 
elastosis and Favre Racouchot syndrome.  

The record also confirms that the veteran had active service 
in the Republic of Vietnam.  In such circumstances, the 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

But, for the reasons set forth below, the Board finds 
presumptive service connection unwarranted here under 38 
U.S.C.A. § 1116(f).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for skin disorders such as chloracne 
and blisters as due to herbicide exposure.  The record lacks 
medical evidence showing that the disorders manifested during 
service or within one year of discharge from service.  See 
38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).    

Rather the medical evidence of record demonstrates that the 
veteran did not manifest skin disorder symptoms until many 
years after discharge from service.  The service medical 
records are negative for a skin disorder.  The veteran's 
September 1969 release from active duty examination reflects 
that the veteran's skin was clinically evaluated as normal.  
In fact, the earliest medical evidence noting a skin disorder 
is found in the January 2002 private medical record noted 
earlier, which is dated over 32 years following service in 
Vietnam.    

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection for a skin disorder based on exposure to herbicide 
during service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e), Note 2.  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis, or under other presumptions 
noted under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  See also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain disorders, to include certain 
diseases of the skin, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

As demonstrated earlier, the evidence is clear that he did 
not manifest a skin disorder while in service, did not 
manifest a skin disorder within one year of presumed exposure 
in Vietnam or after discharge from service, and did not 
manifest a continuity of symptomatology indicative of a skin 
disorder in the first several years following discharge from 
service in December 1969.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a); Pond, 12 Vet. App. at 346.  Again, the earliest 
medical evidence of either of these disorders is dated over 
32 years after service.  See Maxson, supra.  The evidence 
does not support the contention that the veteran incurred a 
skin disorder during active service therefore.  

Lastly, there is no medical evidence of record of a nexus 
between current skin disorders and service.  See Pond, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for skin disorders.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application 
here.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to these claims must be 
denied.

	Erectile Dysfunction 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  Establishing service-connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the veteran claims that his service-connected 
diabetes relates to erectile dysfunction.  The record clearly 
shows that the veteran has diabetes, and has been service-
connected for the disorder since July 2005.  In VA records 
dated as recent as November 2007, the record shows that the 
veteran has erectile dysfunction.  And in a VA compensation 
examination report dated in October 2005 (from QTC Medical 
Services) the record shows that the two disorders are 
related.  Specifically, the October 2005 examiner indicated 
that the veteran's diabetes aggravates his impotence.  As no 
medical evidence counters this medical finding, the Board 
finds that service connection is warranted for the veterans 
erectile dysfunction.  See 38 C.F.R. § 3.310(a) (2007); see 
also Alemany, supra.        


ORDER

1.	Service connection for a sinus disorder is denied.    

2.	Service connection for a vision/eye disorder is denied.    

3.	Service connection for chloracne, to include as due to 
Agent Orange exposure, is denied.    

4.	Service connection for blisters, to include as due to 
Agent Orange exposure, is denied.    

5.	Service connection for erectile dysfunction is granted.    


REMAND

The veteran claims that his service-connected diabetes 
relates to urinary frequency, sleep apnea, and obesity.  The 
record indicates that the veteran currently has each of these 
disorders.  And private medical evidence indicates that these 
disorders may in fact be related to the diabetes.  

The record contains no VA compensation medical examination 
into these claims however.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
urological disorders, sleep apnea, and 
obesity.  After securing any necessary 
release, obtain those records not on 
file.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded examinations 
to determine the current nature and 
etiology of his current urinary, sleep 
apnea, or obesity disorders.  The 
claims folder should be made available 
to the examiners for review of 
pertinent documents therein in 
connection with the examinations; the 
examiners must indicate that the claims 
folder was reviewed.

Each examiner must then express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability 
was caused by or aggravated by the 
service-connected diabetes.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its 
natural progression.  If the 
examiner(s) determine that the any of 
the disabilities were aggravated by the 
service-connected diabetes, the 
examiner(s) should identify the level 
of disability caused by the diabetes, 
to the extent possible.

If any examiner is unable to provide 
the requested opinion(s) without 
resorting to speculation, it should be 
so stated.

3.  Thereafter, review the claims 
folder to ensure that the foregoing 
requested development has been 
completed.  In particular, review the 
examination reports to ensure that each 
is responsive to and in compliance with 
the directives of this remand and if 
not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added 
to the records assembled for appellate 
review.

5.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
which addresses all of the evidence 
obtained after the issuance of the 
relevant Statements and Supplemental 
Statements of the Case of record, and 
provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John Kitlas
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


